Order entered June 3, 2022




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-22-00374-CV

                   LOCAL PUBLIC HOUSE, LLC, Appellant

                                            V.

                      CARLY PAGE SHOCKEY, Appellee

                On Appeal from the 416th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 416-05120-2019

                                       ORDER

      The clerk’s record is overdue. As directed by this Court, appellant has

provided written verification that it has paid for the clerk’s record. Accordingly,

we ORDER Collin County District Clerk Lynne Finley to file the clerk’s record on

or before June 24, 2022. We DIRECT the Clerk of this Court to send a copy of

this order to Ms. Finley and all parties.

                                                 /s/   ROBERT D. BURNS, III
                                                       CHIEF JUSTICE